oD fo NY DH WN B&B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:14-cv-01889-DAD-JLT Document 228 Filed 06/14/19 Page1of1

FILED

JUN 14 2019

 

CLERKU.S. iCT COURT
EASTERN DIST OF CALIFORNIA

BY

 

OEPYT YOLERK

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

C&C PROPERTIES, et al., No. 1:14-cv-01889-DAD-JLT
Plaintiffs,

V. VERDICT FORM
SHELL PIPELINE COMPANY, et al.,

Defendants.

 

 

WE, THE JURY, in the above action, unanimously find the following Special Verdict on
the questions submitted to us:

1. What is the amount of punitive damages, if any, you are awarding to plaintiffs?

Shell $ G
Alon $ h

Please sign and date this form and return it to the court.

Dated: (14/2014 Maesd ined
1

suryfefebasony sighs 7 7

 

 

 
